Citation Nr: 0533914	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-12 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to March 
1983 and from December 1986 to February 1989. 

The current matter comes to the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for entitlement to service connection 
for a bilateral knee disorder.  The veteran has only appealed 
the issue of whether new and material evidence has been 
submitted to reopen a previously denied claim for a right 
knee disorder, thus this is the only issue before the Board.   

The Board remanded this matter in May 2004 for due process 
purposes.  While the matter was on remand status, the issue 
involving whether new and material evidence had been 
submitted to reopen a previously denied claim for entitlement 
to service connection for hypertension was reopened and 
service connection was granted in an August 2005 rating 
decision.  Thus this particular issue is no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

This case is now returned to the Board for further 
consideration of the remaining issue as noted on the title 
page.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In October 1991, the RO, in pertinent part, denied 
reopening the veteran's claim for service connection for a 
right knee disability, with a notification letter dated in 
November 1991.  The veteran did not perfect an appeal of this 
decision.  

3.  New evidence received since the October 1991 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 1991 RO decision, denying the reopening of a 
claim for service connection for a right knee disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).

2.  New and material evidence has been received since the 
October 1991 decision, and the claim for service connection 
for a right knee disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA, codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005) was enacted and became effective.  This 
law describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  VA also revised the 
regulations effective November 9, 2000.  See  66 Fed. Reg. at 
45,620-32 (August 29, 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

With respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for a right knee 
disability the Board finds that the AOJ has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision reopening the veteran's claim for 
service connection for a right knee disorder.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for a right knee disorder was denied by 
the RO in a December 1989 decision, which found that a 
preexisting disorder was not aggravated by service.  
Following this decision, the veteran's claim for a bilateral 
knee disorder (which encompassed the right knee) was denied 
by the RO in an October 1991 rating which determined that the 
veteran's right knee complaints in service were acute and 
transitory and resolved with no chronic residuals shown on VA 
examination.  Notice of this decision was dated in November 
1991.  The veteran filed a notice of disagreement with this 
decision, but failed to perfect an appeal after receiving a 
statement of the case in January 1992.  He filed to reopen 
this claim in November 2001.   

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2005).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2005).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

As previously indicated, regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

At the time of the October 1991 decision, the record included 
service medical records.  The veteran's entrance examination 
of March 1980 revealed normal findings on musculoskeletal 
examination and the accompanying report of medical history 
showed no complaints referable to the right knee.  A 
September 1986 enlistment examination revealed normal 
findings on musculoskeletal examination and the accompanying 
report of medical history showed no complaints referable to 
the right knee.  Service medical records document treatment 
in February 1987.  At that time, he was seen with a one week 
of right knee pain following trauma, with complaints of pain 
on extension and crossing his legs.  There was no swelling or 
dislocation, but there was some crepitus on extension.  The 
assessment in February 1987 was written as "CM" followed by 
a delta symbol.   In May 1987 he was seen for complaints of 
right knee problems with pain in the medial and lateral knee, 
exacerbated by running and jumping.  He gave a history of 
questionable injury in high school track or football.  There 
was some popping, but no locking.  There was no obvious 
deformity or swelling, and X-rays were negative.  The 
assessment regarding the right knee in May 1987 was soft 
tissue knee injury, with questions as to whether it existed 
prior to service (EPTE).  In June 1987, the veteran was seen 
for complaints of right knee pain and giving out with no 
history of trauma and findings that included negative X-rays 
and mostly negative findings except for complaints of a 
"gritty sensation" in the right knee.  The assessment was 
infrapatellar tendonitis of the right knee.  Right knee X-ray 
series from August 1987 for complaints of pain in the right 
tibial tubercle were within normal limits.  An August 1987 
record noted mostly normal findings on examination of the 
knee and diagnosed probable Osgood-Schlatters.  Another 
service medical record dated in August from an unknown year 
noted complaints of his knee giving out and gave a mostly 
illegible impression of some sort of "R Tib Fib" 
impairment.  

Right knee complaints continued to be documented in the 
service medical records from 1988, with complaints of right 
knee pain described in a June 1988 treatment record, which 
gave a provisional diagnosis of rheumatoid arthritis disease 
(RAD), rule out Lyme disease.  Other records from June 1988 
revealed complaints of pain to the right knee with 
inversion/eversion of both ankles and findings of crepitus in 
the right knee.  An assessment of probable arthritis was 
made.  His January 1989 "RAD" examination revealed normal 
findings on musculoskeletal examination.

Also before the RO in October 1991 were private treatment 
records dated between May and July 1989 regarding foot 
problems and made no mention of the right knee.  

Additionally, before the RO in October 1991 was the report of 
a September 1981 VA examination, which addressed right knee 
complaints, with a history given of an onset of right knee 
pain in service in 1987.  Following examination of the knee, 
the examiner diagnosed history of pain, right knee, 
examination essentially normal.  X-rays of the right knee 
dated in September 1989 showed no abnormality of the right 
knee.  

A December 1989 rating decision denied service connection for 
various disabilities, including bilateral knee pain, which 
included the right knee.  The rating noted the various 
diagnoses of knee problems in service, including 
chondromalacia, tendonitis and the last diagnosis of Osgood 
Schlatter's disease.  A questionable high school athletic 
injury was noted at one time and the veteran was noted to 
have reported a history of intermittent painful knee since 
1986.  The rating pointed out that the VA examination had 
shown essentially normal examination of the right knee, with 
normal X-ray.  The rating concluded that the veteran's 
preexisting right knee disorder was not aggravated by 
service.

Other evidence previously before the RO includes VA records 
from between 1986 and 1989 showing treatment for other 
disabilities besides right knee problems.  

Also before the RO in October 1991 is a September 1991 VA 
examination which indicated that the veteran was a poor 
historian and gave a vague history about his complaints 
including his right knee.  He described joint pain that was 
more of a myalgia.  He indicated that the tibial tubercle of 
his right knee hurt.  Musculoskeletal examination revealed a 
normal range of motion, with slight tenderness to the tibial 
tubercle of the right knee.  The diagnosis was arthritis of 
the hands, knees (including the right knee), right shoulder 
claimed; normal examination.  X-rays of the right knee done 
in September 1991 were normal.  

Evidence received after October 1991 includes VA treatment 
records from 2000 to 2002.  A March 2002 orthopedics record 
revealed that he was seen for complaints of right knee pain.  
The pain was described as greatly aggravated by his job as a 
custodian.  He stated that he had aches in both his knees 
(including the right) by the time he finished work.  There 
had been no swelling or locking of the right knee at any 
time.  He gave a history of right knee injury in the service 
when he slipped while climbing a tank, and hit his knee in 
the area of the tibial tubercle.  He stated that it was still 
sore in that area.  Physical examination revealed the right 
knee to be completely normal on both sides.  He had a full 
range of right knee motion from 0-135 degrees, all ligaments 
were intact and he was non tender to stress.  There was no 
tenderness to palpation about the knee and manipulation of 
the patella was easy and free.  The patella tracked well.  X-
rays were reviewed which showed minimal sprain and these were 
weightbearing examinations with good joint space.  The 
opinion in March 2002 was of minimal degenerative joint 
disease in keeping with his age of 43.  

Evidence received after October 1991 also includes VA 
treatment records from between 2003 and 2005 showing repeated 
complaints of right knee pain.  In August 2003, he was seen 
for complaints of severe joint pain that included right knee 
pain.  Records from September 2003 described the veteran as 
being seen for pain in multiple areas, including knee pain, 
worse on the right.  He described this pain as having existed 
for the past year, and he was noted to be working at a job 
that involved standing for 7-8 hours a day.  The pain was 
said to be more postural and myofascial in nature.  An 
October 2003 treatment record noting diffuse pain "all over 
his right and left body" diagnosed posterior tibial 
tendonitis, in addition to bilateral Achilles tendonitis and 
plantar fibromatosis.  Other records from October 2003 noted 
right knee pain, with findings negative for knee edema, 
laxity or crepitus.  Likewise, he complained of right knee 
pain in January 2004.  X-rays of the right knee from February 
2004 showed no abnormality.  A December 2004 record indicated 
that the veteran had not been seen since February 2004 and 
now complained of pain being worse in the right knee.  
Examination of the right knee showed tenderness over the pes 
anserine, otherwise, not tender to palpation over the joint 
line, with no edema and no effusion.  The assessment was 
chronic pain with exacerbation of increased personal 
stressors from having moved into a bad neighborhood.  

Based on review of the additional evidence, the Board finds 
that new and material evidence has been submitted to reopen a 
previously denied claim for service connection for a right 
knee disorder.  The new evidence, specifically the VA records 
from 2002 through 2004, reflect a possible recurrence of 
right knee symptomatology that was treated in service.  Of 
note is the October 2003 VA treatment record that diagnosed a 
tendonitis in the knee region, with tendonitis having been 
one of the multiple diagnoses given in service for the right 
knee.  Elsewhere, the records from 2002 to 2004 reflect 
similar complaints and symptoms to those right knee symptoms 
and complaints shown in service.

As the basis for the prior denial of October 1991 was the 
fact that while the veteran had been treated for knee 
problems, including the right knee, in service, there was no 
evidence of any current disability of the right knee shown on 
the VA examinations from 1989 and 1991 or elsewhere, the 
Board finds that this additional evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and does raise a reasonable possibility of 
substantiating the claim.  

Under these circumstances, as new and material evidence has 
been submitted, the claim is now reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a right knee disorder 
is reopened.


REMAND

As noted above, the claim for entitlement to service 
connection for a right knee disability was reopened based on 
the receipt of new and material evidence.  A review of the 
records reflects that although the veteran underwent prior VA 
examinations of his right knee, these examinations long 
predated his current symptomatology, of which an opinion is 
needed as to the etiology of his current claimed right knee 
disorder based on review of the complete record.  VA's duty 
to assist the veteran includes obtaining relevant medical 
records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Moreover, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner when considering whether service connection 
is warranted for a right knee disorder.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC should schedule the veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed right knee disability.  The 
claims folder must be made available to 
the examiner(s) prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder of the right knee?  If 
so, is it at least as likely as not that 
any current disorder(s) involving the 
right knee is related to any such 
disorders that were treated in service, 
or otherwise related to events shown in 
service?  If any right knee disorder is 
shown to have preexisted service the 
examiner should state whether it is at 
least as likely as not that the disorder 
was aggravated beyond natural progression 
by active service.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

2.  After completion of the above, the RO 
should adjudicate the veteran's service-
connection claim to include on a direct, 
presumptive, and due to aggravation of a 
preexisting condition basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which discusses 
the ramifications of VAOPGCPREC 3-2003 
and the holding in Wagner, supra, with 
regard to the veteran's service-
connection claim and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, including 38 
C.F.R. § 3.306 (2005), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

The purpose of this remand is to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


